          Case 1:19-cv-10539-AJN Document 43 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       9/7/2021


  Girotto,

                          Plaintiff,
                                                                                   19-cv-10539 (AJN)
                  –v–
                                                                                         ORDER
  HIMI NY Corporation, et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

       Plaintiff has been granted multiple extensions of time to file for default judgment. Dkt.

Nos. 32, 34, 36, 38, 40, 42. If Plaintiff intends to file for default judgment, Plaintiff shall do so

by October 15, 2021. Failure to follow the Court’s orders could result in dismissal of Plaintiff’s

case for failure to prosecute.



       SO ORDERED.



 Dated: September 7, 2021
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                   1
